Case 1:18-cv-11528-DLC-JLC Document 53 Filed 06/26/19 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

 

 

 

an eee ee ee i ee rr TT x
MAHMOUD LATIF,
Plaintiff, : 18cv11528 (DLC)
-VO : ORDER
MORGAN STANLEY & CO. LLC, MORGAN
STANLEY SERVICES GROUP, INC., CARMEN
GOMEZ, individually, LILY CHAN,
individually, JACQUELINE LUCAS, nea “t
individually, BRIAN DERBY, ; USDC SDNY
individually, LISA SWEBERG, : DOCUMENT
individually, LAUREN KEIGLER, : ELECTRONICALLY FILED
individually, and MICHAEL GREY, : BOC #: 1
individuall : res i
” DATE FILED: _ _bjabfasit |
Defendants. ot
eee a a er HTT x

 

DENISE COTE, District Judge:

On June 26, this Court issued an Opinion and Order granting
the defendants’ motion to compel arbitration and staying the

above-captioned case pending the outcome of arbitration

 

proceedings. It is hereby

ORDERED that the parties shall submit a joint status report

by December 1, 2019.

Dated: New York, New York
June 26, 2019

Lu ke

NISE COTE
United States District Judge
